          Case 1:15-cv-02739-LAP Document 179 Filed 10/02/20 Page 1 of 1




                                         October 2, 2020


Via ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739
               Eton Park Capital Management, L.P. v. Argentine Republic, No. 16-cv-8569

Your Honor:

        I write on behalf of Plaintiffs in the above-captioned cases to respond concerning
Defendants’ pre-motion conference letters requesting that this Court issue letters rogatory. See
Dkt. Nos. 175, 178. Although Plaintiffs will not oppose Defendants’ requests, we do intend to
respond to both letters to explain why the discovery Defendants are belatedly seeking is
irrelevant to these actions and patently part of the announced delay strategy they have pursued
from the very start of the case. It is telling that Defendants didn’t even commence the letter-
rogatory process for two months, and now will undoubtedly claim that their inability to obtain
foreign discovery by the Court-ordered November 16th close of fact discovery necessitates
further delay. Defendants’ belated requests must not be allowed to delay the Court’s schedule.
      We will endeavor to respond promptly. Your Honor may expect our response this
coming Monday, October 5, 2020.


                                                     Respectfully submitted,
                                                     /s/ Mark C. Hansen
                                                     Mark C. Hansen

Cc:    All counsel of record via ECF
